Citation Nr: 1135584	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-26 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for a left ankle disability.

2.  Entitlement to an initial compensable rating prior to June 26, 2008 for a left knee disability and a rating greater than 10 percent from June 26, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 2003 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. The Veteran had a hearing before the Board in June 2011 and the transcript is of record.

In a February 2010 rating decision, the RO granted the Veteran an increased rating for her left knee disability to 10 percent, effective June 26, 2008.  After the Veteran has perfected her appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The Board notes the Veteran also perfected her appeal seeking an increased rating for her right knee disability, but subsequently withdrew the appeal in a June 2011 statement.  Accordingly, the Board considers the issue WITHDRAWN and will not address the claim here.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.




REMAND

The Board notes the Veteran's left ankle and left knee disabilities were last evaluated by the RO in a February 2010 Supplemental Statement of the Case (SSOC) where, as indicated above, the Veteran was awarded a 10 percent rating for her left knee, effective June 26, 2008, but her left ankle noncompensable rating was continued.  

The Veteran fell down a flight of stairs in April 2007, while still on active duty, injuring, among other things, her knees.  She further indicates she suffered with left ankle pain shortly before separation from the military.  Currently, the Veteran claims her disabilities are more severe than currently rated. 

Again, the claims were initially rated non-compensably, but recently the Veteran was awarded a 10 percent rating, effective June 26, 2008, for her left knee disability based on 2008 VA outpatient treatment records indicating evidence of "mild subluxation" at that time and a series of Synvisc injections.  

During the Veteran's hearing in June 2011, the Veteran testified that both her left knee and left ankle disabilities have worsened since her last 2007 VA examination and since the 2008 set of injections.  She further notes her doctor recommended a total left knee replacement.

Since the last February 2010 SSOC, VA outpatient treatment records through August 2010 were associated with the claims folder.  These additional records confirm, as testified by the Veteran, further left knee treatment and a doctor recommendation for a total left knee replacement. 

If a SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the Veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, as indicated above, the additional VA outpatient treatment records are not duplicative, and are relevant to the claims as they discuss current treatment regarding the issues on appeal.  Accordingly, the Board concludes the issues must be remanded for AOJ consideration of the additional VA outpatient treatment records.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

Again, the Veteran's disabilities were last evaluated by a VA examiner in October 2007, nearly four years ago.  Since that time, the Veteran has testified her disabilities have worsened and VA outpatient treatment records indicate further treatment, especially for her left knee.  Indeed, the RO awarded the Veteran an increased rating for her left knee based on post-2007 VA outpatient treatment records reflecting a worsened condition.  In light of the medical evidence and the Veteran's testimony, a VA examination is indicated.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from August 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her left knee or left ankle.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for VA medical records dated from August 2010 to the present.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic examination for her service connected left knee and left ankle disabilities to ascertain the current severity of his conditions.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, to include a copy of this Remand.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology should be noted in the examination report.  In addition, the examiner should discuss whether the Veteran's disabilities exhibit weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiners should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses her left knee or left ankle repeatedly over a period of time.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

3.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If these claims remain denied, provide the Veteran and her representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


